Citation Nr: 1043138	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-38 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to February 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter 
previously was before the Board in March 2010, when it was 
remanded for additional development of the evidence.

The Board notes that the March 2008 Board remand noted that the 
medical evidence of record was inadequate to resolve the appeal 
at that time.  In particular, the Board noted that the March 2007 
VA examination report of record at that time presented an 
inadequate rationale because it essentially relied only upon the 
fact that the Veteran's hearing acuity was within normal limits 
at separation from military service.  The Board notes that the 
new April 2010 VA examination report, in accordance with the 
Board's remand directives, presents a more adequate rationale 
that thoroughly addresses the Veteran's full pertinent medical 
and symptom history to support its etiological conclusions.  The 
Board finds that there has been substantial compliance with its 
remand directives in this case.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
Veteran's active service or for many years thereafter, nor is it 
otherwise related to service.

2.  Tinnitus was not manifested during the Veteran's active 
service or for many years thereafter, nor is it otherwise related 
to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in June 2006 and in October 2008, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter informed the appellant to submit medical 
evidence relating the claimed disabilities to active service and 
noted other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and where 
to send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for bilateral hearing 
loss or for tinnitus.  Thus, any failure to develop these claims 
under the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the October 2008 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was provided in June 2006 prior to 
the currently appealed rating decision issued in April 2007; thus 
this notice was timely.  Although Dingess-compliant notice was 
not provided until October 2008, after the April 2007 rating 
decision was issued, any timing error was corrected by subsequent 
readjudication of the Veteran's claims in an August 2010 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (finding issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim sufficient to cure a timing defect).  Further, because the 
appellant's claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  The record as it stands 
includes sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  The 
Veteran was afforded a VA examination in April 2010.  The Board 
finds that the April 2010 examination and report are fully 
adequate to allow for informed appellate review, presenting 
competent medical conclusions informed by review of the claims 
file, inspection of the Veteran, and consideration of all the 
facts presented by the Veteran's own account and the documented 
medical history.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.


Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as other organic diseases of the nervous system (including 
sensorineural hearing loss), are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, as noted by the United States Court of Appeals for 
Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....  For example, if the record shows 
(a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for 'disability' 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the Veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  When 
the Veteran was afforded an April 2010 VA audiological 
examination, audiometric testing revealed auditory thresholds of 
greater than 40 decibels for multiple relevant frequencies in 
each ear.  The only remaining questions are whether the current 
hearing loss is related to the Veteran's service, and whether any 
current tinnitus is related to the Veteran's service.

The Veteran has testified that he experienced noise exposure 
during service from weaponry.  The Veteran's statements and 
testimony are not inconsistent with his military occupation of 
field artilleryman (as characterized by the RO in its April 2007 
rating decision, and supported by the Veteran's personnel 
records).  Some degree of noise exposure during service can 
therefore be assumed.

Service treatment records reveal that the Veteran's hearing was 
evaluated to be clinically normal at his service induction 
examination in February 1961.  This examination report shows 
'15/15' in whispered voice testing.  Furthermore, the Veteran's 
hearing was apparently evaluated to be clinically normal on other 
occasions during service as reflected by PULHES reports dated in 
June 1961 and January 1962.

Significantly, however, the Veteran's December 1962 service 
separation examination report presents audiometric findings 
which, once appropriately converted from ASA to ISO units, come 
near to meeting the VA regulatory criteria for hearing loss 
disability in the Veteran's right ear, but do not in fact meet 
the criteria for either ear.  (VA audiometric readings prior to 
June 30, 1966, and service department audiometric readings prior 
to October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard Organization 
(ISO) units.)  In pertinent part, the Board notes that the 
December 1962 examination report shows that the Veteran's decibel 
thresholds were (with the converted ISO units in parentheses):

HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25) 
15 (25)
5 (15)
X
20 (25)
LEFT
10 (25)
5 (15)
-5 (5)
X
10 (15)

In this case, the service treatment records suggest that the 
Veteran's hearing was normal at entrance to service, and that at 
least his right ear hearing acuity was extremely near to meeting 
the VA criteria for disabling hearing loss at separation.  Three 
of the pertinent thresholds in the right ear were, as converted, 
at 25 decibels at separation.  If all three of those thresholds 
had been 26 decibels, then he would have met the criteria for 
hearing loss disability for VA purposes in the right ear at that 
time.  The Board again notes that the Veteran's documented 
hearing acuity did not meet the criteria for disabling hearing 
loss at separation from service, however.  The Board nevertheless 
has considered that the service treatment records may suggest an 
upward shift in the pertinent thresholds during service.  The 
Board's March 2010 remand sought additional development 
addressing whether there was a medically sound basis to attribute 
the post-service findings to the injury in service or whether 
they were more properly attributable to intercurrent causes.

The Board notes that, at the time of the Board's March 2010 
remand, there were two medical opinions of record addressing this 
appeal.  A March 2007 VA examination report opines that the 
Veteran's current hearing loss is not related to service, 
essentially on the basis that the Veteran's service separation 
examination report shows audiometric results within normal 
limits.  In light of the applicable law discussed above and the 
suggestion of decreased hearing acuity (at least in the right 
ear) during service, the Board believes that the rationale in the 
March 2007 VA examination report is inadequate to support an 
informed appellate review.  Additionally, the Board notes that 
the March 2007 VA examination report does not discuss the 
etiology of the Veteran's claimed tinnitus, for which the Veteran 
also seeks to establish service connection.

The other medical opinion that was of record at the time of the 
March 2010 Board remand is a private audiologist opinion dated in 
April 2008.  The Board observes that the report does not address 
the etiology of the Veteran's tinnitus although a history of 
tinnitus is mentioned.  The Board also observes that the report 
does not appear to be informed by review of the claims file, and 
does not cite any pertinent evidence from the claims file.  The 
examiner discusses the Veteran's military service noise exposure 
as well as his post-service noise exposure featuring 20 years 
working in saw mills and some time working in canneries.  The 
April 2008 private audiologist's report opines: "While it is 
impossible to apportion this [hearing] loss between his military 
and civilian noise exposure, it is my opinion that, as likely as 
not, his current condition started due to his in-service 
exposure."

Following the Board's March 2010 remand, the Veteran was afforded 
a new VA examination in April 2010.  The Veteran's service 
treatment records and pertinent medical history were covered in 
the examiner's review of the claims file.  The Veteran described 
to the examiner that, outside of military service, he had noise 
exposure to belts and cans rattling when the Veteran worked in a 
cannery for two years prior to service.  The Veteran further 
described to the examiner that he had occupational noise exposure 
for "35 to 40 years working around saws at a molding mill with 
noise protection after military service."  The Veteran also 
reported recreational noise exposure to lawn care equipment and 
chainsaws with "inconsistent" noise protection.  With regard to 
the Veteran's tinnitus, the Veteran indicated that he was not 
sure when his tinnitus first manifested.

The April 2010 VA examiner concluded that the Veteran's current 
hearing loss and tinnitus are not caused by or a result of 
military service.  The examiner explained that this conclusion 
was based upon "review of c-file, case history and configuration 
of loss."  The examiner cites that the Veteran's December 1962 
separation examination includes an audiogram showing hearing was 
within normal limits for all frequencies bilaterally.  The Board 
notes that despite its own observation that the Veteran's right 
ear hearing acuity appears to have been very near to the 
threshold to be considered disabling for VA purposes, the April 
2010 VA examiner does correctly describe the December 1962 
audiometric results with regard to the VA thresholds.  The 
examiner's rationale goes further, citing that there is no report 
in the claims-file of the Veteran complaining of hearing loss or 
tinnitus during or shortly after leaving military service.  
Significantly, the examiner notes that the case history notes 
associated with a VA audiogram performed in 2004 shows that the 
Veteran himself reported first noticing  trouble with his hearing 
about 15 years prior (approximately 1989), long after his release 
from military service.  The Board's own review has found that the 
cited July 2004 VA audiology consultation is of record and does 
indeed show the Veteran indicating that his hearing loss symptoms 
had a duration of the past 15 years.  

The April 2010 VA examiner explained that the configuration of 
the current hearing loss was consistent with a combination of 
noise exposure and presbycusis.  Therefore, the examiner 
concluded, it was more likely that the Veteran's current hearing 
loss was a result of external occupational noise exposure as well 
as presbycusis which occurred well after release from military 
duty.  The April 2010 VA examiner also concluded that the 
Veteran's tinnitus was likely a symptom connected to the 
Veteran's hearing loss pathology and the hearing loss pathology 
and tinnitus were not linked etiologically to service.  As the 
examiner offered this opinion based upon review and discussion of 
the service treatment records, the claims file, and the Veteran's 
own account of his history, the Board finds that this conclusion 
is probative and weighs significantly against a grant of service 
connection for hearing loss or for tinnitus.

The Board finds that the April 2010 VA examination report is more 
probative in addressing the etiology questions in this case than 
the April 2008 private audiologist opinion.  The April 2008 
private opinion concluded, "  While it is impossible to 
apportion this [hearing] loss between his military and civilian 
noise exposure, it is my opinion that, as likely as not, his 
current condition started due to his in-service exposure."  This 
opinion comes following an acknowledgement of in-service and 
post-service noise exposure but does not actually discuss any 
rationale for concluding that the current hearing loss "started 
due to his in-service exposure."  The April 2008 private opinion 
does not cite any positive or negative evidence.  It does not 
attribute any significance to the audiometric findings at the 
Veteran's separation from service.  Nor does it address the fact 
that the Veteran had no complaints of hearing problems during 
service or for approximately 25 years following service.

In contrast, the April 2010 VA examination report is more 
probative in that it discusses the significance of the particular 
nature and features of the Veteran's current hearing impairment 
pathology, discusses the absence of any hearing complaints or 
hearing loss disability onset during service, discusses the 
significance of the chronology of the Veteran's onset of 
noticeable symptoms (25 years after his separation from service), 
and the VA examiner's analysis benefited from actual review of 
the service treatment records and the claims-file.  In light of 
these factors, the Board finds that April 2010 VA examination 
report presents a more probative and persuasive medical opinion 
than the contrary opinion presented in the April 2008 private 
audiology statement.

The Board briefly notes that an April 2006 private audiology 
report with audiometric data is of record, but this report does 
not contain any information addressing the etiology of the 
Veteran's current hearing loss and tinnitus other than a 
reference to the Veteran's own account of in-service acoustic 
trauma.  For the same reasons as discussed in the Board's 
consideration of the April 2008 private audiology opinion 
addressed above, the Board finds that this April 2006 report is 
not probative as to whether there is a nexus between the 
Veteran's active service and the current disabilities.  This is 
especially true in light of the more probative evidence of record 
which shows a negative etiological relationship between hearing 
loss, tinnitus, and active service.

The Board notes that the lack of any post-service medical records 
until 2004, 41 years after service separation, also is probative 
to the issue of chronic disability or continuity.  The Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Even accepting 
as credible, for the sake of argument only, the Veteran's own 
account in the July 2004 VA treatment record, at that time, he 
recalled that his symptoms began around 1989, 25 years following 
service.  This significant gap without symptomatology following 
service weighs against finding a link of continuity between the 
current disabilities and military service.

In summary, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service connection 
for bilateral hearing loss and for tinnitus.  No pertinent 
chronic disability was noted during service or for years after 
service.  The most probative medical opinion that addresses the 
issue of a nexus between the Veteran's current disabilities and 
service specifically weighs against such a nexus for the hearing 
loss and tinnitus in this case.  

In reaching this decision, the Board has reviewed the entirety of 
the evidence of record but finds that there is no other evidence 
of record which probatively contradicts the findings presented in 
the most probative evidence discussed above with regard to the 
issues on appeal.  The Board acknowledges that the claims file 
contains a quantity of other documents, but none of the 
information in these records contradicts the conclusions or cited 
rationales of the medical conclusions and findings found to be 
most probative in the discussion above.

The Board acknowledges the Veteran's own contentions with regard 
to his belief that he suffers from hearing loss and tinnitus that 
are etiologically related to his military service.  As a 
layperson, the Veteran is not competent to offer an opinion that 
requires specialized training, such as the clinical etiology of a 
medical disorder.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony regarding the details of his service and his 
recollections concerning hearing loss and tinnitus symptoms.  The 
Veteran is not competent to establish a specialized medical 
determination such as the specific etiology of his hearing loss 
and tinnitus, however.  Although the Veteran contends that his 
chronic hearing loss and tinnitus are related to military 
service, he has not been shown to possess the requisite training 
or credentials needed to establish such an etiological nexus.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (finding that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation).  The 
absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding that lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim); Barr, 21 Vet. App. at 303 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009), the Federal Circuit reaffirmed that VA must consider 
the competency of lay evidence in order to determine if it is 
sufficient to establish a nexus.  In determining whether 
statements submitted by a Veteran are credible, the Board may 
consider internal consistency, facial plausibility, consistency 
with other evidence, and statements made during treatment.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, the 
Veteran has asserted that his hearing loss and tinnitus began 
during military service.  His June 2006 formal filing of this 
claim and an attached April 2006 statement indicated that his 
claimed disabilities began during service in 1961.  These 
assertions are contradicted by other indications of record, 
however, including other documented statements of the Veteran.  
Although the Veteran's general medical health is well documented 
in his service-treatment records, no complaints of hearing loss 
or tinnitus were noted nor was any pertinent pathology diagnosed 
during service.  Significantly, any suggestion presented by the 
Veteran's lay statements that he has experienced continuity of 
symptomatology of hearing loss or tinnitus since service is 
contradicted by the Veteran's other documented lay statements of 
record.  A June 2004 VA treatment record shows that the Veteran 
described that his problems hearing conversation, his primary 
complaint, had a history of a duration of 15 years.  This 
strongly suggests that the Veteran at that time did not recall 
difficulty with hearing during service or at any time prior to 
1989, 25 years after service.  Also, the April 2010 VA 
examination report shows that the Veteran indicated that he was 
unsure when his tinnitus symptoms first manifested.  This 
suggests further that the Veteran did not recall specifically the 
onset of tinnitus symptoms during service or proximately 
thereafter.  The Board notes that the Veteran also told a VA 
examiner in July 2006 that he was unsure when his tinnitus 
symptomatology began (during a VA examination that was 
discontinued pending irrigation of the Veteran's ear canals; the 
rescheduled examination was the March 2007 VA examination 
discussed above).

In light of the Veteran's contradictory statements, together with 
the negative indications of the service treatment records and the 
absence of contemporaneous indications of any hearing loss or 
tinnitus complaints for many years following service, the Board 
finds any lay suggestion that the Veteran experienced a 
continuity of hearing loss or tinnitus symptoms since around the 
time of service is not credible in this case.  Thus, there is no 
basis for finding any continuity of pertinent symptomatology 
based upon lay testimony in this case.

As discussed above, the Board finds that the most probative 
evidence demonstrates that the Veteran's hearing loss and 
tinnitus are unlikely to be attributable to his military service.  
Even considering the Veteran's lay testimony with regard to the 
matters it is competent to address, the most probative evidence 
weighs against the claims of entitlement to service connection 
that are denied in this case.  Competent medical evidence is 
required to establish an etiological nexus between a claimed 
disability on appeal and military service.  In this case, the 
Board finds that the preponderance of the probative evidence of 
record weighs against finding any such nexus for the issues 
denied in this appeal.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


